IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy Allen Parsons,                   :
                   Appellant             :
                                         :
            v.                           :    No. 874 C.D. 2016
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                     ORDER


             NOW, May 19, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge